Citation Nr: 1603586	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-45 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a skin disorder, claimed as skin cancer.  

3.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran had service in the National Guard from January 1959 to April 1960.  He served on active duty in the United States Navy from April 1960 to April 1970.  His primary military occupational specialty was as a personnel clerk.  

This case was previously before the Board of Veterans' Appeals (Board) in September 2014, when, it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to service connection for hypertension, a skin disease, and a psychiatric disorder.  Thereafter, the case was returned to the Board for further appellate action.

In March 2014, the Veteran had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  A skin disease, diagnosed primarily as basal cell carcinoma, actinic keratosis, and seborrheic keratosis, was first manifested many years after the Veteran's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

2.  A psychiatric disorder, diagnosed primarily as major depressive disorder and (PTSD), was first manifested many years after the Veteran's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

3.  The presence of a verified inservice stressor, claimed to be associated with the Veteran's PTSD, has not been established.


CONCLUSIONS OF LAW

1.  A skin disease, diagnosed primarily as basal cell carcinoma, actinic keratosis, and seborrheic keratosis is not the result of disease or injury incurred in or aggravated by service, nor may basal cell carcinoma be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  

2.  A psychiatric disorder, diagnosed primarily as PTSD and major depressive disorder, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether the VA has met its statutory duty to assist him in the development of his claims of entitlement to service connection for a skin disease, and a psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that the VA has met that duty.

In June 2007, the VA received the Veteran's claims.  Following the receipt of those claims, the VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  The VA informed him of the criteria for service connection and for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires the VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to the VA and authorizes the VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  

In this case, the VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records and reports reflecting his treatment by J. D. B., M.D., from March 1992 to January 2014; records and reports reflecting his treatment by T. A. R., M.D. from 1997 to May 2007; a record reflecting the Veteran's treatment by E. S., M.D. from May 2004 to June 2006; records reflecting the Veteran's VA treatment from January 2005 to September 2015; and the transcript of his March 2014 video conference.  

In June 2013 and November 2015, the VA also examined the Veteran to determine the nature and etiology of his skin disorder and his psychiatric disorder.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The hearing transcript shows that the Acting Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this regard, the Veterans Law Judge left the record open for 30 days, so that the Veteran could submit additional evidence to support his claim.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to any of the Veteran's claims as a result of the conduct of that hearing.  Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In developing the record, the VA attempted to verify the stressors which reportedly occurred in service and ultimately led to the Veteran's diagnosis of PTSD.  As will be explained below, those attempts met with negative results.  There is no reason to believe that additional efforts to obtain information and/or evidence to verify the Veteran's stressor would be any more productive.  Further development in that regard would unnecessarily impose additional burdens upon the VA with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the claims of entitlement to service connection for a skin disorder and entitlement to service connection for a psychiatric disorder.

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d), 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain disabilities, such as malignant tumors, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of a veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

For certain disabilities, service connection may be presumed when the Secretary of the VA determines that they are the result of inservice exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Generally, such disabilities must have become manifest to a degree of at least 10 percent during the period following the last exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

In addition to the foregoing, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to give testimony about what he experienced during and since his separation from the service.  For example, he is competent to report that he experienced emotional upset associated with incidents in service in Vietnam and that he currently has psychiatric problems.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to confirm a nexus between any current psychiatric disorder and his Vietnam experiences.  The question of an etiologic relationship between an event in service and the development of a chronic, identifiable psychiatric disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson, 581 F.3d at 1316.  Further, the Veteran has not reported having a diagnosis in service, nor is there evidence of his symptoms supporting a later diagnosis of an inservice disorder.  Not only is a chronic, identifiable psychiatric disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30 (1993).

The Skin Disorder

During his March 2014 video conference, the Veteran testified that his skin disorder was the result of his exposure to Agent Orange in the Republic of Vietnam.  Therefore, he maintained that service connection was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

During the Veteran's April 1960 service entrance examination, he responded "NO", when asked if he then had, or had ever had, a tumor, growth, cyst, or cancer.  On examination, his skin was found to be normal.  Thus, his skin was presumed to be in sound condition at the time he entered service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 1960, the Veteran was treated for a rash on his testicles, diagnosed as jock itch.  That month, he also had a cyst removed from an unspecified area of his body.

In February 1961, the Veteran was treated for a cyst near his tailbone.  

In February 1964, the Veteran was treated for sebaceous cysts behind the ear.  

For the remaining 6 years of the Veteran's service, there were no complaints or clinical findings of a skin disorder of any kind; and, at the time of his April 1970 service separation examination, the Veteran's skin was, again, found to be normal.  

A chronic, identifiable skin disorder, diagnosed primarily as basal cell carcinoma, actinic keratosis, and seborrheic keratosis, was first manifested in May 2004, during treatment by the Veteran's private dermatologist, E. C., M.D.  That was many years after the Veteran's separation from the service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also, Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  
In November 2015, the Veteran was examined by the VA to determine the nature and etiology of any skin disorder found to be present.  The Veteran reported that in 2005, he first had raised, scaly lesions on his arms, hands, face, and back.  Following the examination, the diagnoses were basal cell carcinoma of the face, forehead, and neck and actinic keratosis.  The examiner opined that it was less likely than not that either skin disorder was in any way related to service.  Rather, he stated that the Veteran's skin disorders were likely precipitated by age and exposure.   

The Veteran contends that his skin disorder is the result of his exposure to Agent Orange in the Republic of Vietnam.  By virtue of his service in the Republic of Vietnam, the Veteran is presumed to have had such exposure.  Therefore, he may take advantage of the presumptions regarding associated diseases.  38 C.F.R. § 3.307(a)(6)(iii).  

A presumption of service connection for a particular disability based on exposure to Agent Orange does not attach, unless specifically so determined by the Secretary of the VA.  See, e.g., 77 Fed. Reg. 47,924-47,925 (August 10, 2012).  However, the law does not preclude a veteran from establishing service connection with proof of direct causation.  See Brock v. Brown, 10 Vet. App. 155 (1997).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The presumptive diseases are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence; an association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b).
The VA Secretary has found that the credible evidence against an association between herbicide exposure and nonmelanoma skin cancer, such as basal cell carcinoma, outweighs the credible evidence for an association.  75 Fed. Reg. 32,540 (June 8, 2010).  Consequently, the VA Secretary has determined that a positive association does not exist between nonmelanoma skin cancer and exposure to Agent Orange.  Therefore, the Veteran does not meet the criteria for presumptive service connection for his basal cell carcinoma on the basis of his exposure to Agent Orange.

Despite the fact that nonmelanoma skin cancers are not presumed to be the result of exposure to Agent Orange, the Veteran may establish service connection based on exposure to Agent Orange with proof of direct causation.  38 C.F.R. § 3.303(d); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  However, no competent evidence has been received showing a nexus between the Veteran's skin disorder and Agent Orange.  In fact, following the November 2015 VA examination, the examiner opined that it was less likely than not that either skin disorder was in any way related to service, including the Veteran's exposure to Agent Orange in the Republic of Vietnam.  

In light of the foregoing discussion, the Board finds that the preponderance of the evidence is against a finding that the Veteran had a chronic, identifiable skin disorder in service.  The Board also finds that the preponderance of the evidence is against a finding that the Veteran's current skin disorder is related in any way to service, including the Veteran's exposure to Agent Orange.  As such, he does not meet the criteria for service connection.  Accordingly, service connection for a skin disorder is not warranted, and the appeal is denied.

The Psychiatric Disorder

During his March 2014 video conference, the Veteran contended that his psychiatric disorder was, primarily, the result of his stressful experiences during his service in the Republic of Vietnam.  Therefore, he maintained that service connection for a psychiatric disorder, specifically PTSD, was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In addition to the law and regulations above regarding service connection, service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  

Effective March 19, 2015, VA revised that portion of its Schedule for Rating Disabilities dealing with mental disorders.  The revisions replaced outdated references in earlier editions of DSM with revisions in the recently updated Fifth Edition (DSM-5).  Such revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  The Secretary of the VA does not intend for the revisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).

Verification of the associated stressor, does not require corroboration of every detail, including the Veteran's actual personal participation.  Rather, the evidence may imply his personal exposure.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also, Pentecost v. Principi, 16 Vet. App. 124 (2002).  For a stressor to be sufficient for PTSD, the stressor must meet two requirements: 

(1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror.

Cohen, 10 Vet. App. at 141.  (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  Pentecost, 16 Vet. App. at 127.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

During the Veteran's April 1960 service entrance examination, he responded "NO", when asked if he then had, or had ever had, frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  On examination, his psychiatric processes were found to be normal.  Thus, he was presumed to be in sound mental health at the time he entered service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Veteran's service treatment records are negative for any complaints or clinical findings of a psychiatric disorder of any kind; and, at the time of his April 1970 service separation examination, his psychiatric processes were, again found to be normal.  

In June 2007, J. D. B., M.D., the Veteran's private psychiatrist reported that he had been treating the Veteran since March 1992 for PTSD and major depressive disorder.  Dr. B. stated that the effects of exposure to Agent Orange in Vietnam may have influenced the course of the Veteran's mental illness but that certainly the trauma of assisting in the treatment and care of severe wounded and dying soldiers in the Vietnam War had contributed to his condition.

Following a June 2013 VA psychiatric examination, the examiner stated that the stressor of witnessing death contributed to the Veteran's PTSD diagnosis.  The examiner also confirmed the diagnosis of major depressive disorder.  
As to major depressive disorder, the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Mense, Maxson, and Forshey.  

Absent evidence of a chronic, identifiable psychiatric disorder, including major depressive disorder, in service or for many years thereafter, and, absent evidence of nexus to service, the Veteran does not meet the criteria for service connection for major depressive disorder.  Accordingly, service connection for that disorder is not warranted, and, to that extent, the appeal is denied.  However, that does not end the inquiry.

The primary thrust of the Veteran's contentions is that he has PTSD as a result of his experiences in the Republic of Vietnam.  Because a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  However, there must be credible evidence that the claimed in-service stressor actually occurred.  

In May 2007, the Veteran reported that from 1965 through 1967, he had flown to DaNang Air Force Base as a member of Fleet Air Reconnaissance Squadron ONE (VQ-1).  While there, he stated that there was considerable down time.  During those periods, he was reportedly called to assist the medical personnel in the handling of incoming dead and wounded from the battle fields.  He stated that that experience was extremely emotional and stressful and caused constant vomiting, dry heaves, and sleep impairment.  He noted that life after DaNang was difficult and that the emotional issues continued until the early 1990's when he attempted suicide and was hospitalized.  

While the Veteran did have service in Vietnam, the evidence on file, such as his service treatment and personnel records, is negative for any findings that he participated in combat.  Neither his military occupational specialty as a personnel clerk nor his awards and decorations suggest such participation.  For example, he did not receive a Combat Action Ribbon or any awards for valor.  Absent evidence of participation in combat, his account, alone, is not sufficient to establish the occurrence of the claimed inservice stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The VA attempted to corroborate the Veteran's stressor through the Joint Services Records Research Center (JSRRC).  In May 2008, the JSRRC Coordinator determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC for confirmation.  The JSRRC Coordinator noted that the Veteran's statement failed to provide specific information for JSRRC to conduct a meaningful research.  The JSRRC Coordinator stated that eye witness accounts of death and injuries, such as the Veteran reportedly experienced were impossible to research because they were not documented.  Therefore the JSRRC Coordinator concluded that the Veteran's claim should be decided based on the evidence of record.

In September 2015, pursuant to the Board's remand, the AOJ informed the Veteran that it needed specific details of the stressful incident(s) in service that resulted in his diagnosis of PTSD.  The AOJ asked the Veteran to complete and return an enclosed questionnaire.  The AOJ stated the if the Veteran was not able to provide the exact date of the incident, he should indicate the location and approximate time (a 2-monthspecific date range) of the stressful event(s) in question.  He was also asked to provide more information about "unloading dead bodies from helicopters."

Later in September 2015, the Veteran responded that the VA had his original 2007 stressor letter in its file.  He did not provide any further information regarding the stressful event, nor did he provide the approximate time of the incident within a 2 month specific date range.  He did provide copies of Dr.  B.'s statements regarding a nexus between his PTSD and service and noted that he had had a VA psychiatric examination in June 2013.   

In November 2015, the JSRRC Coordinator reviewed the record, including the Veteran's response made a formal finding that the information remained insufficient to corroborate the Veteran's allegation of PTSD associated with  unloading dead bodies from helicopters in Vietnam.  The JSRRC Coordinator noted that in accordance with VA procedures, the Veteran had to provide the following details regarding his stressor while in service:  Stressors that can be documented, the location where the incident took place, the approximate date (within a two-month period) of the incident, and the unit of assignment at the time the exposure occurred.  If the stressor refers to a casualty, the complete last name of the casualty, as well as his/her unit of assignment must be provided.  If all required details are provided, and the stressor is capable of being documented, a request for verification of the stressor can be submitted to JSRRC or the Marine Corps Archives for corroboration.  If the minimum information is not provided, or the stressor is clearly impossible to document, then the claim should be decided based on the evidence of record.  M21-1MR IV.ii.1.D.16.b.  

In reviewing the record, the Board notes that the Veteran's claim for service connection for PTSD and the associated stressor is supported by Dr. B. and by the June 2013 VA examiner.  However, the stressor reported by Dr. B. and the VA examiner came from a history reported by the Veteran, rather than the evidence of record.  A transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  There is no evidence to verify that history, and multiple attempts to do so have met with negative results.  

Absent the presence of a verified inservice stressor associated with the Veteran's diagnosis of PTSD, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for PTSD is not warranted.  

In his June 2007 letter, Dr. B. suggested that the effects of exposure to Agent Orange in Vietnam may have influenced the course of the Veteran's mental illness.  However, in 1994, the VA Secretary found that the credible evidence against an association between herbicide exposure and cognitive and neuropsychiatric disorders outweighed the credible evidence for such an association.  59 Fed. Reg 341 (Jan. 4, 1994).  Consequently, he determined that a positive association did not exist between cognitive and neuropsychiatric disorders and exposure to Agent Orange.  Therefore, the Veteran does not meet the criteria for presumptive service connection for a psychiatric disorder on the basis of his exposure to Agent Orange.  

Despite the fact that psychiatric disorders are not presumed to be the result of exposure to Agent Orange, the Veteran may establish service connection based on exposure to Agent Orange with proof of direct causation.  38 C.F.R. § 3.303(d); Stefl.  Although Dr. B. states that the effects of exposure to Agent Orange in Vietnam may have influenced the course of the Veteran's mental illness, he has not provided any rationale for that opinion, such as citation to the evidence of record or to relevant medical literature.  Moreover, his opinion is couched in terms of possibility (Agent Orange in Vietnam may (emphasis added) have influenced the course of the Veteran's mental illness), rather than probability.   As noted above, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert.  Accordingly, Dr. B.'s opinion with respect to a relationship between the Veteran's exposure to Agent Orange and his psychiatric disorder is of no probative value.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a finding that the Veteran's exposure to Agent Orange was a causal agent in the development of the Veteran's psychiatric disorder.

Additional Considerations

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim. In this case, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a psychiatric disorder and for a skin disorder. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to service connection for a skin disorder, claimed as skin cancer, is denied.  

Entitlement to service connection for a psychiatric disorder, claimed as PTSD, is denied.


REMAND

In its prior remand, the Board directed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hypertension.  In part, the examiner was asked whether it was at least as likely as not that the Veteran's hypertension was due to (caused by) his service-connected coronary artery disease.  The examiner was to provide a complete rationale for his opinion.  

Following a November 2015 VA examination, the examiner noted that the Veteran's coronary artery disease had preceded his diagnosis of hypertension.  While the examiner opined that it was less likely than not that the hypertension was due to the coronary artery disease, he gave no rationale for that opinion.  Such a deficiency suggests less-than-full compliance with instructions in the Board's remand and is potentially prejudicial to the Veteran.  Therefore, it must be remedied.  Stegall v. West , 11 Vet. App. 268 (1998).  

Accordingly, that issue is remanded to the AOJ for the following actions:  

1.  The AOJ must return the claims file to the examiner who performed the November 2015 VA examination.  The AOJ must ask the examiner to state the REASONS for his opinion that it was less likely than not that the Veteran's coronary artery disease had caused the Veteran's hypertension.  

The examiner's attention is called to the report of a June 2013 VA hypertension examination in which the examining VA physician noted that a chest x-ray had shown previous surgery, the possibility of coronary artery calcifications, and an uncoiled aorta.  The June 2013 VA physician was unable to state (without resorting to mere speculation) if the chest X-ray abnormalities were at least as likely as not related to the Veteran's hypertension.  

The November 2015 VA examiner must state HOW AND WHY he reached the opinion he did.  He should provide citations to the evidence and to the relevant medical literature.  In addition, he must address the foregoing opinion of the June 2013 VA examiner

If the November 2015 VA examiner is unable to render an opinion without resort to SPECULATION, he must state why that is so.  

If the November 2015 VA examiner is unavailable, the claims file must be referred to a similarly qualified health care professional for a record review and opinion.  

If the examiner finds that an additional examination is necessary, such an examination must be scheduled.  

2.  When the actions in part 1 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issue of entitlement to service connection for hypertension. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


